356 F.2d 983
UNITED STATES of Americav.Sydney KLEIN, d/b/a Standard Real Estate Company, Eugene Spirer and R. Doyne Halbritter.Sydney Klein, Appellant.
No. 15108.
United States Court of Appeals Third Circuit.
Argued January 17, 1966.
Decided March 15, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, Judge.
Leonard Boreman, Pittsburgh, Pa. (Baskin, Boreman, Sachs & Craig, Pittsburgh, Pa., on the brief), for appellant.
Samuel J. Reich, First Asst. U. S. Atty., Pittsburgh, Pa. (Gustave Diamond, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court dated April 2, 1964, as amended by the Stipulation of the parties approved this date, will be affirmed for the reasons so well stated by Judge Rosenberg in his opinion reported at 230 F.Supp. 426 (W. D.Pa.1964).